FILED
                             NOT FOR PUBLICATION                            AUG 13 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



SOCORRO BANASAN DE GUZMAN,                       No. 10-72029

               Petitioner,                       Agency No. A088-553-616

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted August 8, 2012 **

Before:        ALARCÓN, BERZON, and IKUTA, Circuit Judges.

       Socorro Banasan De Guzman, a native and citizen of the Philippines,

petitions for review of the Board of Immigration Appeals’ order dismissing her

appeal from an immigration judge’s order denying her motion to reopen removal

proceedings conducted in absentia. Our jurisdiction is governed by 8 U.S.C.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1252. We review for abuse of discretion the denial of a motion to reopen.

Najmabadi v. Holder, 597 F.3d 983, 986 (9th Cir. 2010). We deny in part and

dismiss in part the petition for review.

      The agency did not abuse its discretion in denying De Guzman’s motion to

reopen because she failed to demonstrate changed circumstances in the Philippines.

See 8 C.F.R. § 1003.23(b)(4)(i); Najmabadi, 597 F.3d at 990.

      We lack jurisdiction to consider De Guzman’s unexhausted request for

humanitarian relief. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir. 2004).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                           2                                  10-72029